DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not contain support for the phrase “the guest material by 0.40 eV or more”. The specification only states the phrase “the guest material by 0.4 eV or more” and one of ordinary skill in the art understands that there is a difference between 0.40 eV and 0.4 eV as the number of significant figures is different. One of ordinary skill in the are would not expect 0.4 eV to mean 0.40000 eV. The specification does not contain support for the claimed limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding 1-13, 15-17, and 19-21, the applicant’s claims are indefinite because the structure of the applicant’s compounds that meet the applicant’s claimed energy limitations is limitless. The broadest claims comprise not indication of the structure of the compounds and the most specific claims indicate that the compound has to contain two types of groups, but the groups could be part of a fused ring system. The Office points out that the applicant’s specification only teaches very specific compounds that can meet the applicant’s claimed limitations yet the claims claim any compound. Furthermore, the energy limitations claimed by the applicant are not all regularly used in the field or prior art; therefore, it is unclear expect for the compounds taught by the applicant the compounds that meet the applicant’s claimed invention. One of ordinary skill in the art cannot fully envisage the scope of the applicant’s claimed invention because it is unclear the structure of the compounds that meet the applicant’s claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al. (US 2013/0134395) (hereafter “Kitano”).
Regarding claims 1-13, 15-17, 19, and 20, Kitano teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0277]-[0287] and [0327]-[0337]).  Kitano teaches that the light emitting layer can be composed of the following compounds 
    PNG
    media_image1.png
    231
    283
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    146
    253
    media_image2.png
    Greyscale
 or 
    PNG
    media_image1.png
    231
    283
    media_image1.png
    Greyscale
 and
    PNG
    media_image3.png
    200
    284
    media_image3.png
    Greyscale
.  The phosphorescent dopants are dopants specifically used by the applicant and the host compounds are very similar to the compounds taught by the applicant; therefore, one of ordinary skill in the art would expect the mixture to inherently meet the applicant’s claimed energy limitations.  Kitano teaches that the electroluminescent device can be used in a display device and the display device can comprise a color filter (paragraph [0225]).  Kitano teaches the display device can be used in an electronic device and have a touch sensor (paragraph [0238]).  Kitano also teaches that the host material can be following compound, 
    PNG
    media_image4.png
    205
    281
    media_image4.png
    Greyscale
, which is a compound claimed by the applicant (paragraph [0113], compound 109).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2011/0279020) (hereafter “Inoue”) in view of Ohsawa et al. (US 2008/0149923) (hereafter “Ohsawa”) as referenced by Seo et al. (US 2017/0092890) (hereafter “Seo”).
Regarding claims 1-13 and 19-21, Inoue teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0471]-[0474], [0489], [0490], and [0503], Table 7).  Inoue teaches that light emitting layer is composed of 
    PNG
    media_image5.png
    239
    399
    media_image5.png
    Greyscale
 and Ir(ppy)3.  
    PNG
    media_image5.png
    239
    399
    media_image5.png
    Greyscale
 comprises a triazine skeleton and a pyrrole skeleton and is a host specifically taught by the applicant as a host material.  Inoue teaches that material has a LUMO of around 2.7 eV (page 166 Table 7). Inoue does not limit the phosphorescent compound used (paragraphs [0163]-[0165]). Seo teaches in the specification of the instant application that 
    PNG
    media_image5.png
    239
    399
    media_image5.png
    Greyscale
 has a LUMO of -2.97 eV, a HOMO of -5.64 eV, and the difference between the singlet excitation energy level and the triplet excitation energy level is 0.1 eV (paragraphs [0829] and [0962], Tables 3 and 16).  The teachings by Seo show that the applicant’s claimed energy limitations are inherent to the mixture of Inoue. The methods used the calculate the LUMOs are not the same.
Inoue does not teach where the dopant emits red light.
Ohsawa teaches red emitting dopant for use in electroluminescent devices (paragraphs [0040] and [0185]). Ohsawa teaches the LUMO of the phosphorescent dopant should be at least 0.2 eV deep than the LUMO of the host material (paragraph [0034]). Ohsawa teaches the following dopant, with the deepest LUMO (-3.22 eV), 
    PNG
    media_image6.png
    190
    300
    media_image6.png
    Greyscale
 (paragraphs [0140] and [0176], Table 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Seo to comprise the phosphorescent dopant of Ohsawa, 
    PNG
    media_image6.png
    190
    300
    media_image6.png
    Greyscale
. The motivation would have been to use a red phosphorescent dopant that has a deep LUMO. The combination would lead to a device that comprises 
    PNG
    media_image5.png
    239
    399
    media_image5.png
    Greyscale
 and  
    PNG
    media_image6.png
    190
    300
    media_image6.png
    Greyscale
, which is the same as the applicant teaches in the specification and meets the applicant’s claimed energy limitatiions. 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2011/0279020) (hereafter “Inoue”) in view of Ohsawa et al. (US 2008/0149923) (hereafter “Ohsawa”) as applied to claims 1-13 and 19-21 above, further in view of in view of Kitano et al. (US 2013/0134395) (hereafter “Kitano”).
Regarding claims 15-17, Inoue in view of Ohsawa is silent on the use of the electroluminescent device. 
Kitano teaches a similar electroluminescent device (paragraphs [0277]-[0287] and [0327]-[0337]). Kitano teaches that the electroluminescent device can be used in a display device and the display device can comprise a color filter (paragraph [0225]).  Kitano teaches the display device can be used in an electronic device and have a touch sensor (paragraph [0238]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try to use the electroluminescent device of Inoue in view of Ohsawa in a display device, light device, or electronic device as taught by Kitano. The electroluminescence devices in Inoue, Ohsawa, and Kitano are similar and one of ordinary skill in the art would expect the that electroluminescent device of Inoue in view of Ohsawa can be used in the devices taught by Kitano given the similarity of the electroluminescent devices.

Allowable Subject Matter
Claim 18 is allowed.
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or make obvious the applicant’s claimed compounds 500, 501, and 503.  The closest prior art Kitano et al. (US 2013/0134395) teaches the following compound, 
    PNG
    media_image4.png
    205
    281
    media_image4.png
    Greyscale
(paragraph [0113], compound 109).  The prior art nor Kitano teach or make obvious modifying the compounds to meet the applicant’s claimed compounds; therefore, claims 15 and 19 comprises allowable subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 15-17, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,693,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,693,094 is a species of the claims of the instant application. The claims of U.S. Patent No. 10,693,094 anticipate the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishisone et al. (US 2014/0340888) teaches an electroluminescent device where the light emitting layer comprises the following host and dopant, 
    PNG
    media_image7.png
    164
    271
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    215
    307
    media_image8.png
    Greyscale
 (paragraph [0236]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759